Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 1 of 26




                      EXHIBIT 2
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 2 of 26



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION


CHAMBER OF COMMERCE OF THE
UNITED STATES OF AMERICA, et al.,
1615 H Street NW
Washington, DC 20062,

INTERNET ASSOCIATION
660 North Capitol Street NW, Suite 200
Washington, DC 20001,

NETCHOICE                                            Civ. No. ___________1:21-cv-410-DKC
1401 K Street NW, Suite 502
Washington, DC 20005,

COMPUTER & COMMUNICATIONS                            AMENDED COMPLAINT
INDUSTRY ASSOCIATION                                 FOR INJUNCTIVE AND
25 Massachusetts Avenue, Suite 300C                  DECLARATORY RELIEF
Washington, DC 20001,
                              Plaintiffs,
v.
PETER FRANCHOT, in his official capacity as
Comptroller of the Treasury of Maryland,
301 West Preston Street, Room 206
Baltimore, MD 21201,
                              Defendant.


       Plaintiffs the Chamber of Commerce of the United States of America, Internet

Association, NetChoice, and the Computer & Communications Industry Association

(collectively, Plaintiffs), for their amended complaint against Peter Franchot, in his official

capacity as the Comptroller of the Treasury of Maryland, allege by and through their attorneys as

follows:




                                                2
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 3 of 26



                                       INTRODUCTION

       1.      This lawsuit seeks a declaration and injunction against enforcement of Maryland

House Bill 732, as amended by Senate Bill 787, (the Act) insofar as it imposes a “Digital

Advertising Gross Revenues Tax” on sellers of digital advertising services. The Act is a punitive

assault on digital, but not print, advertising. It is illegal in myriad ways and should be declared

unlawful and enjoined.

       2.      The background leading to the Act’s passage is undeniable: Maryland lawmakers

disapprove of large digital advertising companies and intended to penalizepunish them. A

centerpiece of the Act’s legislative history is an article, authored by a witness testifying in

support of the Act, which accuses large digital advertising companies of “erod[ing]” the “shared

values and norms” of American society. See Paul Romer, A Tax That Could Fix Big Tech, New

York Times (May 6, 2019), perma.cc/MZ83-NF5Y; see also Testimony from Paul Romer to

Budget & Taxation Committee (Jan. 29, 2020), perma.cc/EZ4M-ZEGY. Maryland lawmakers

acted on the belief that large digital advertising companies are “too big to trust” and have created

“a haven for dangerous misinformation and hate speech.” Romer, A Tax That Could Fix Big

Tech. In the run-up to the Act’s passage, that theme was repeated over and over again by the

Act’s most outspoken proponents, including Senate President Bill Ferguson, who

proclaimed—ironically, over Facebook—that, with the Act, Maryland lawmakers had

deliberately   “targeted”   companies     “like       Amazon,   Facebook,    and   Google.”     See

perma.cc/699U-4BQB.

       3.      The premise of the law is deeply flawed. Taxing digital advertising revenue will

have the opposite of the Act’s intended effect, reducing resources to support the creation and

availability of high-quality ad-supported content, leaving the online field overrun by low-quality

“junk” content. Meanwhile, the Act will raise costs for consumers and make it more difficult for

businesses to connect with potential customers. Simply put, the Act will harm Marylanders and


                                                  3
        Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 4 of 26



small businesses and reduce the overall quality of internet content—all while doing nothing to

stave off the dissemination of misinformation and hate speech.

       4.      Recognizing the Act’s many infirmities, Governor Hogan vetoed the Act on May

7, 2020, calling it “misguided” and “unconscionable.” See Letter from Governor Lawrence J.

Hogan, Jr. to Senator Bill Ferguson and Representative Adrienne A. Jones (May 7, 2020),

perma.cc/HC8L-FTAY. But on February 12, 2021, the General Assembly voted to override

Governor Hogan’s veto.

       5.      On February 18, 2021, Maryland lawmakers amended the Act with Senate Bill

787. The amendment further narrows the universe of companies that must pay, making its

application even more precise and targeted. And the amendment adds a pass-through prohibition,

which bars targets of the charge from passing it on to downstream market participants as a

separate fee, surcharge, or line item. The pass-through prohibition is meant both to muzzle

speech about the charge and to ensure that the targets of the charge, and they alone, bear its

burden. Court have held such measures so inherently punitive that they violate the Bill of

Attainder Clause. Courts also have held that measures preventing the direct payers of a charge

from including line-item statements about the charge on invoices violate the First Amendment.

       6.      5. Although the Act is styled as a tax, several features confirm its punitive

character, including its severity (up to 10% of gross revenues), its focus on extraterritorial

conduct, the segregation of its proceeds from the State’s general fund, its pass-through

prohibition, the unusually narrow scope of payers, and the legislative history leading to its

enactment. Among other things, the legislative history shows that lawmakers believe that the

charge cannot be passed to consumers, and that the targets of the law, and they alone, will bear

the burden of the assessment. A pass-through prohibition recently introduced in the Maryland

Senate would lock in that understanding; if adopted into law, it would expressly prohibit the

targets of the charge from passing it on to advertisers as a line item.


                                                  4
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 5 of 26



       7.      6. The Act is unlawful in several ways. First, it is preempted by the Internet Tax

Freedom Act (ITFA), which prohibits States from imposing “multiple and discriminatory taxes

on electronic commerce.” 47 U.S.C. § 151 note. Second, the Act violates the Due Process Clause

and Commerce Clause of the United States Constitution by burdening and penalizing purely

out-of-state conduct and interfering with foreign affairs. Finally, the pass-through prohibition

violates both the dormant Commerce Clause and First Amendment.

       8.      7. The State is well aware of these defects. In a February 25, 2020 letter, the

Office of the Attorney General of Maryland itself concluded that an earlier-introduced version of

the Act “would likely be preempted by the ITFA” and requires revisions to avoid invalidation

under the federal Commerce Clause. See Letter from Sandra Benson Brantley to Delegate

Alonzo T. Washington (Feb. 25, 2020), perma.cc/9SNH-S3FU; see also Letter from Brian E.

Frosh to Governor Lawrence J. Hogan, Jr. (April 22, 2020), perma.cc/Y8RD-KVDJ. The

necessary revisions were never made.

       9.      8. Plaintiffs accordingly seek a declaration that the Act is unlawful and an

injunction against its enforcement.

                                JURISDICTION AND VENUE

       10.     9. Plaintiffs bring this suit under 42 U.S.C. § 1983 and 28 U.S.C. § 2201 asserting

violations of federal rights and seeking declaratory and injunctive relief. The Court’s jurisdiction

is invoked under 28 U.S.C. §§ 1331 and 2201.

       11.     10. The Court is not deprived of jurisdiction by the Tax Injunction Act (TIA)

because, for TIA purposes, the Act imposes a punitive fee rather than a tax. See infra ¶¶ 34-47,

51.

       12.     11. This Court has personal jurisdiction over Defendant Peter Franchot because

he

resides within the District of Maryland and performs his official duties there.


                                                 5
        Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 6 of 26



       13.     12. Venue is proper in this District because Franchot resides in the District and a

substantial part of the events giving rise to the claims here occurred in the District.

                                THE PARTIES AND STANDING

       14.     13. Plaintiff Chamber of Commerce of the United States of America (the

Chamber) is the world’s largest business federation. It represents approximately 300,000

members and indirectly represents the interests of more than 3 million companies and

professional organizations of every size, in every industry sector, and from every region of the

country. Among other things, the Chamber works with the federal, state, and foreign

governments to achieve a multilateral consensus on the taxation of the digital economy. The

Chamber is a 501(c)(6) nonprofit organization headquartered in Washington, D.C. The Act is at

odds with the Chamber’s policy objectives, and challenging the Act is germane to the Chamber’s

mission.

       15.     14. Many of the Chamber’s members will be liable to pay the charge imposed by

the Act. The Act will therefore harm the Chamber’s members by making them liable for the

charge, interfering with their business models, and making it more difficult for them to provide

high quality services to their clients and customers.

       16.     15. Plaintiff Internet Association (IA) is the only trade association that

exclusively represents leading global internet companies on matters of public policy. IA’s

mission is to foster innovation, promote economic growth, and empower people through the free

and open internet. Its stated position is that state governments should not adopt taxation

measures that discriminate against digital services and are not technologically neutral. IA is a

501(c)(6) nonprofit organization headquartered in Washington, D.C. The Act is at odds with

IA’s policy objectives for technology companies, and challenging the Act is germane to IA’s

mission.




                                                  6
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 7 of 26



       17.     16.      A       list     of      IA’s      members        is      available      at

https://internetassociation.org/our-members/. Many of IA’s members will be liable to pay the

charge imposed by the Act. The Act will therefore harm IA’s members by making them liable

for the charge, interfering with their business models, and making it more difficult for them to

provide high quality services to their clients and customers.

       18.     17. Plaintiff NetChoice works to make the internet safe for free enterprise and

free expression. It engages at the local, state, national, and international levels to protect the

interests of the internet and ensure a bright digital future. NetChoice opposes taxes that

discriminate against e-commerce, which threaten the internet’s benefits to consumers and small

sellers online. NetChoice is a 501(c)(6) nonprofit organization headquartered in Washington,

D.C. The Act is at odds with NetChoice’s policy objectives, and challenging the Act is germane

to NetChoice’s mission.

       19.     18. A list of NetChoice’s members is available at https://netchoice.org/. Many of

NetChoice’s members will be liable to pay the charge imposed by the Act. The Act will therefore

harm NetChoice’s members by making them liable for the charge, interfering with their business

models, and making it more difficult for them to provide high quality services to their clients and

customers.

       20.     19. Plaintiff the Computer & Communications Industry Association (CCIA) is a

not-for-profit membership organization for a wide range of companies in the computer, internet,

information technology, and telecommunications industries. Created over four decades ago,

CCIA promotes open markets, open systems, open networks, and full, fair, and open

competition. CCIA represents the interests of the world’s leading providers of technology

products and services before governments and the courts. It opposes discriminatory taxes. The

Act is at odds with CCIA’s policy objectives, and challenging the Act is germane to CCIA’s

mission.


                                                 7
        Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 8 of 26



       21.     20.      A      list     of      CCIA’s          members     is      available      at

https://www.ccianet.org/about/members/. Many of CCIA’s members will be liable to pay the

charge imposed by the Act. The Act will therefore harm CCIA’s members by making them liable

for the charge, interfering with their business models, and making it more difficult for them to

provide high quality services to their clients and customers.

       22.     21. Defendant Franchot is the Comptroller of the Treasury of Maryland. He is

responsible for administering the Maryland digital advertising charge.

       23.     22. Franchot is a resident of Maryland and is sued in his official capacity only.

       24.     23. In enforcing, administering, and adhering to the Act, Franchot and those

subject to his supervision, direction, or control will at all relevant times act under color of state

law.

                                  FACTUAL ALLEGATIONS

       A.      The Act and its historical context

       25.     24. The Act imposes a one-of-a-kind charge on the annual gross revenue of digital

advertising services provided in Maryland. The charge applies only to digital advertising and

does not apply to advertising of any kind through other means.

       26.     Pursuant to Section 17 of Article II of the Maryland state constitution, the Act

took effect March 14, 2021. Senate Bill 787’s amendments will take effect May 12, 2021.

       27.     25. Section 101(de)(1) of Title 7.5 of the Maryland Tax Article, as amended by

the Act, defines “digital advertising services” as “advertisement services on a digital interface,

including advertisements in the form of banner advertising, search engine advertising, interstitial

advertising, and other comparable advertising services.”

       28.     Section 101(e)(2) of Title 7.5 of the Maryland Tax Article, as amended by the

Act, exempts from the definition of “digital advertising services” “advertisement services on




                                                  8
          Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 9 of 26



digital interfaces owned or operated by or operated by or operated on behalf of a broadcast entity

or news media entity.”

          29.    26. Section 101(ef) of Title 7.5 of the Maryland Tax Article, as amended by the

Act, defines “digital interface” as “any type of software, including a website, part of a website,

or application, that a user is able to access.”

          30.    27. Section 101(fh) of Title 7.5 of the Maryland Tax Article, as amended by the

Act, defines “user” as “an individual or any other person who accesses a digital interface with a

device.”

          31.    28. The Act “shall be applicable” to all taxable years after December 31,

20202021. See ActSenate Bill 787 § 6. Accordingly, the Act will be enforced as to all covered

transactions taking place on January 1, 20212022 and later. Each company that “reasonably

expects . . . annual gross revenues derived from digital advertising services in the state to exceed

$1,000,000” in a given year must file “a declaration of estimated tax, on or before April 15 of

that year.” Md. Code, Tax-Gen. § 7.5-102(b)(1).1

          32.    29. The Act charges tiered rates on the “annual gross revenues derived from

digital advertising services in the State.” Md. Code, Tax-Gen. § 7.5-102(b)(1).

          33.    The Act bars companies from passing on the cost of the charge. Section 102(c) of

the Maryland Tax Article, as amended by the Act, provides that “[a] person who derives gross

revenues from digital advertising services in the State may not directly pass on the cost of the tax

imposed under this section to a customer who purchases the digital advertising services by

means of a separate fee, surcharge, or line-item.”




1
      Pursuant to Section 17(d) of Article II of the Maryland state constitution, the Act “shall take
    effect 30 days after the Governor’s veto is over-ridden,” on or around March 14, 2021, prior to
    the April 15, 2021 deadline for initial declarations.


                                                    9
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 10 of 26



       34.     30. Under Sections 13-1001 and 13-1002 of the Tax Article, as amended by the

Act, failure to file complete and accurate paperwork and pay the charge as required by the Act is

a criminal offense.

       35.     31. The Act sets tiered rates of assessment on annual gross revenues derived from

digital advertising services in the State, based solely on a firm’s global annual gross revenues:

               (a.)    For firms with global annual gross revenues of $100 million or more, the

                       Act imposes a 2.5% assessment rate on all assessable revenues.

               (b.)    For firms with global annual gross revenues of $1 billion or more, the Act

                       imposes a 5.0% assessment rate on all assessable revenues.

               (c.)    For firms with global annual gross revenues of $5 billion or more, the Act

                       imposes a 7.5% assessment rate on all assessable revenues.

               (d.)    For firms with global annual gross revenues of $15 billion or more, the

                       Act imposes a 10% assessment rate on all assessable revenues.

       36.     32. The extent of a company’s liability under the Act for revenues earned in

Maryland depends in almost all cases on the company’s out-of-state conduct. For example, a

company that derives $10 million in annual revenues from digital advertising in Maryland will:

               (a.)    not be liable for any assessment under the Act if it earns less than $90

                       million in revenue outside of the State;

               (b.)    be liable for a $250,000 assessment if it earns between $90 million and

                       $989 million in gross annual revenues outside of the State;

               (c.)    be liable for a $500,000 assessment if it earns between $990 million and

                       $4.989 billion in gross annual revenues outside of the State;

               (d.)    be liable for a $750,000 assessment if it earns between $4.99 billion and

                       $14.989 billion in gross annual revenues outside of the State;




                                                10
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 11 of 26



               (e.)    be liable for a $1,000,000 assessment if it earns more than $14.99 billion

                       in gross annual revenues outside of the State.

       37.     33. The only differences among the scenarios described in the immediately prior

paragraph are the amounts of revenue earned outside of Maryland, and in direct consequence, the

size of the charge owed under the Act.

       B.      The Act does not impose a “tax” within the meaning of the TIA

       38.     34. The exaction assessed by the Act is a punitive fee, penalty, or fine, and not a

“tax” within the meaning of the Tax Injunction Act, 28 U.S.C. § 1341. Several features of the

Act confirm this conclusion, including its extraterritoriality, narrow applicability, and assessment

against gross revenue rather than net income.

       39.     35. The Act targets a very small number of large companies, specifically

including, according to Maryland lawmakers, “Amazon, Facebook, and Google.” See

perma.cc/699U-4BQB. The express exemption from liability for print, radio, and television

outlets—and now also news and broadcast media companies—ensures the charge reaches only

the Act’s limited range of intended targets: “massive technology companies” with a

predominantly internet-based presence. See perma.cc/N975-TAXK, at 7.

       40.     This discrimination reflects a policy that the content conveyed by print,

television, and radio outlets and online news and broadcast websites is acceptable, whereas the

content conveyed by the narrow class of companies now subject to the exaction is harmful, and

dangerous, and should be punished. That is to say, the Act disapproves of and disfavors the

content conveyed by the narrow class of companies subject to the exaction.

       41.     36. The rate of assessment under the Act is a massive share of each digital

advertiser’s gross—not net—receipts, which is a highly unusual and extraordinarily severe form

of exaction. For most impacted companies, it will impose liability nearly 20 times greater than




                                                11
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 12 of 26



Maryland’s standard corporate income tax, wiping out most digital advertisers’ entire profits on

services provided in Maryland. See infra, ¶¶ 53-55.

       42.     37. The Act imposes progressively greater penalties on companies based on their

extraterritorial conduct—the more significant a company’s participation in extraterritorial

markets for digital advertising, the greater the rate of assessment on revenue derived from digital

advertising in Maryland. There is no explanation for this design except a legislative purpose to

punish large, out-of-state digital advertising companies for their extraterritorial activities.

       38.     The Act establishes a new tax that applies retroactively to the beginning of the

calendar year. As the U.S. Trade Representative noted with respect to France’s similar tax,

entirely new retroactive taxes are “disfavored” under “basic concepts of fairness.” Office of the

U.S. Trade Representative, Report on France’s Digital Services Tax Prepared in the

Investigation under Section 301 of the Trade Act of 1974, at 50 (Dec. 2, 2019) (“USTR Report”),

perma.cc/XD9H-ZQ44.

       43.     39. The legislative history indicates a punitive purpose. In the months leading up

to the enactment of the Act, an op-ed appeared in the New York Times accusing Google and

Facebook of “mak[ing] their profits using business models that erode” the “shared values and

norms on which democracy depends.” Paul Romer, A Tax That Could Fix Big Tech, New York

Times (May 6, 2019), perma.cc/MZ83-NF5Y. The op-ed described large digital advertising

companies as “too big to trust” and creating “a haven for dangerous misinformation and hate

speech.” Id. The op-ed called for States like Maryland to impose a “charge” or “penalty” on

digital advertisers’ business models, almost exactly in the form of the Act. Id. The Senate

sponsors of the Act presented the op-ed’s author, Professor Paul Romer, as a witness in support

of the Act and included his op-ed in the legislative history. See Testimony from Paul Romer to

Budget & Taxation Committee (Jan. 29, 2020), perma.cc/EZ4M-ZEGY.




                                                  12
         Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 13 of 26



          44.     40. Professor Romer’s testimony at the Senate hearing echoed his op-ed. He

stated his opinion that “the market for digital services is broken and that a tax on digital

advertising can help restore the conditions needed for the market to work.” In his view, “the

pervasive dishonesty of the people who have made hundreds of billions from targeting and

tracking is the final proof that something is terribly wrong with the market for digital services.”

See Testimony from Paul Romer to Budget & Taxation Committee.21

          45.     41. Senate President Ferguson, a sponsor of the Senate companion bill, explained

that the growth of “[m]assive technology corporations . . . has resulted in negative externalities

socialized and borne by the public. . . . [E]xternalities created by private actors’ actions must be

borne by that actor.” See perma.cc/N975-TAXK, at 7. And he explained where the law came

from: The “solution” that the Act implements “is based off a model originally built by Paul

Romer . . . to levy a progressive tax on the currently untaxed revenues of companies’ revenue

from digital ad revenue.” Id. Senator Ferguson then reiterated who should foot the bill—“large

multinational corporations with at least $100 million in annual digital ad revenues each

year”—and who should not—“Marylander[s].” Id. at 7-8.

          46.     42. Under Sections 2-4A-01 and 2-4A-02 of the Tax Article, as amended by the

Act, the proceeds of the Maryland digital advertising charge are used to pay for administration of

the Act and otherwise deposited in the “Blueprint for Maryland’s Future Fund.” Proceeds

deposited in the Blueprint for Maryland’s Future Fund are kept segregated from the Maryland


21
       The opinions expressed in Romer’s op-ed are deeply flawed. First, Professor Romer does
     not explain why burdening digital advertising will improve the quality of content online. In
     fact, placing massive financial burdens on digital advertising will inhibit the primary funding
     source for high-quality internet content and do nothing to discourage low-quality content.
     They also will drive more quality content behind subscription-only paywalls, making it less
     accessible and encouraging an unhealthy “echo chamber” effect. Second, the Act will
     indirectly harm a wide range of other business and consumer interests, raising costs for
     consumers and making it harder for businesses to connect with potential consumers. The
     Act’s design thus will not even accomplish the goal it is supposed to; indeed, it will
     undermine that goal.


                                                   13
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 14 of 26



general fund and earmarked for specific educational purposes including, in part, to address

through education the perceived “externalities” created by the companies targeted by the Act.

       47.     43. The Act is akin to a finepenalty for perceived misconduct or. In other words,

it is a legislatively-mandated restitution payment as remediation for purported externalities.

       48.     44. Delegate Alonzo Washington, the Vice Chair of the Ways and Means

Committee, explained to lawmakers that “[a]s we all know, giant technology companies are

increasingly collecting and utilizing our personal data” and questioned whether the conduct of

such companies is “helping to build the future of democracy in our state.” See

perma.cc/QMJ7-6LJG. He also told lawmakers, “[i]t is clear that massive, multinational

companies have made significant profits from targeted advertising. This bill specifically targets

companies who have digital ad revenues of at least $100 million.” Id.

       49.     45. A proposedThe pass-through prohibition (Senate Bill 787), if adopted, would

expressly bars companies from “directly pass[ing] on the cost of the tax imposed under this

section” to an advertising purchaser “by means of a separate fee, surcharge, or line-item.” Its

mere introductioninclusion confirms the fact that lawmakers want only the targets of the charge

to pay. Court have held similar pass-through prohibitions so inherently punitive that they violate

the Bill of Attainder Clause. See Consol. Edison Co. of N.Y. v. Pataki, 292 F.3d 338 (2d Cir.

2002). Moreover, the pass-through prohibition violates the First Amendment because it is a

content-based regulation of speech. See BellSouth Telecommunications, Inc. v. Farris, 542 F.3d

499 (6th Cir. 2008).

       46.     Even independent of the proposed pass-through prohibition, lawmakers believe

that “it’s not likely that large tech companies would be able to pass through the Maryland tax

costs.” Danielle E. Gaines, Digital Ad Tax Debate Continues, Maryland Matters (Feb. 8, 2021),

perma.cc/QVY6-6V6L (“Debate Continues”). Senate President Ferguson introduced the express

pass-through prohibition merely for a “‘belt and suspenders’ approach” (id.), stressing during a


                                                14
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 15 of 26



recent hearing that Senate Bill 787 is not “necessary” to prevent pass-through of the charge and

calling the bill a mere “clean-up” measure.

        50.     Many of the transactions that are governed by the pass-through prohibition are

negotiated and consummated entirely outside of Maryland’s borders.

        51.     47. In the months following the Governor’s veto, the Act’s sponsors have

continued to describe the Act as “target[ing] the largest tech companies—those with more than

$100 million in annual global revenues—who store and manipulate users’ personal data.” See

Debate Continues. The Act thus narrowly targets large internet advertising companies.

        C.      The word “tax” as it appears in ITFA and the TIA has different meanings

        52.     48. Although the charge imposed by the Act is not a “tax” for purposes of the

TIA, it does constitute a “tax” for purposes of ITFA preemption. In the context of two “different

statutes” serving different purposes like these, singular words appearing in both statutes may be

given “different shades of meaning and consequently may be variously construed.”

Environmental Defense v. Duke Energy Corp., 549 U.S. 561, 574 (2007). The meanings of

words must “vary to meet the purposes of the law, to be arrived at by a consideration of the

language in which those purposes are expressed, and of the circumstances under which the

language was employed.” Yates v. United States, 574 U.S. 528, 538 (2015); accord id. at 537

(“We have several times affirmed that identical language may convey varying content when used

in different statutes.”).

        53.     49. The TIA was enacted by the 75th Congress in 1937 (see Act of Aug. 21, 1937,

ch. 726, 50 Stat. 738) and was modeled on the Anti-Injunction Act (AIA), which was enacted by

the 39th Congress in 1867 (see Revenue Act of 1867, ch. 169, § 10, 14 Stat. 471, 475-476).

ITFA, meanwhile, was enacted a generation later by the 105th Congress in 1999. TheAnd while

the TIA was enacted for federalism purposes, while ITFA was enacted for federal purposes—to

prevent discriminatory state taxes that would harm the development of electronic commerce.


                                               15
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 16 of 26



WhatThus, what the 75th and 39th Congresses would have meant by the word “tax” in the TIA

and AIA differs from the meaning ascribed to the word by the 105th Congress in ITFA, which

serves a different purpose.

       54.     50. This is made clear by the express definition that the 105th Congress gave to

the word “tax” in ITFA. According to that definition, a “tax” within the meaning of ITFA

includes any “charge imposed by any governmental entity for the purpose of generating revenues

for governmental purposes” other than use fees, i.e., “fee[s] imposed for a specific privilege,

service, or benefit conferred.” 47 U.S.C. § 151 note § 1105(8)(A)(i). Thus, any governmental

“charge” that is not a use fee is a “tax” within the meaning of ITFA.

       55.     51. ITFA’s definition of a prohibited “tax” is substantially broader than courts’

interpretation of the word “tax” under the TIA. Courts have recognized, for example,At the time

the TIA was enacted in 1937, the Supreme Court had held expressly of the AIA that “there

comes a time in the extension of the penalizing features of [a] so-called tax when it loses its

character as such and becomes a mere penalty, with the characteristics of regulation and

punishment,” subject to challenge in court. Bailey v. Drexel Furniture Co., 259 U.S. 20, 38

(1922). Courts have carried that understanding forward in contemporary TIA cases, holding that

government charges that have “regulatory or punitive purposes” are not “taxes” within the

meaning of the TIA. Retail Indus. Leaders Ass’n v. Fielder, 475 F.3d 180, 189 (4th Cir. 2007)

(quoting Valero Terrestrial Corp. v. Caffrey, 205 F.3d 130, 134 (4th Cir. 2000)). In the same

vein, courts have recognized that charges collected “to defray the expense” of externalities are

not “taxes” for TIA purposes. San Juan Cellular Tel. Co. v. Pub. Serv. Comm’n of Puerto Rico,

967 F.2d 683, 685 (1st Cir. 1992) (Breyer, J.) (quoting Head Money Cases, 112 U.S. 580, 590

(1884)).

       56.     52. Government charges can “serve more than one purpose.” Austin v. United

States, 509 U.S. 602, 610 (1993). Generally speaking, “all charges raise revenue” and bear that


                                                16
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 17 of 26



purpose in addition to others. Am. Council of Life Insurers v. D.C. Health Benefits Exch. Auth.,

815 F.3d 17, 19 (D.C. Cir. 2016). Thus, even charges with regulatory or punitive purposes that

would fall outside the TIA may also have revenue-generating purposes that bring them within

the broad definition of “tax” included in ITFA.

       D.      The Act is extraordinarily burdensome

       57.     53. Corporate income taxes are traditionally assessed against net income on a

flat-rate basis. Maryland’s corporate income tax rate is a flat 8.25% assessed against net income.

Thus, a global company with $15 billion in revenue and $1 billion in profits, with 2% of its

revenues and profits apportioned to Maryland, would pay a corporate income tax of $1.65

million on $20 million of Maryland-originated pre-tax profit.

       58.     54. The Maryland digital advertising charge applies in addition to Maryland’s

standard corporate income tax. If all of the revenues of the company described in the

immediately prior paragraph were derived from digital advertising, the company would be liable

for an additional $30 million under the Act—10% of 2% of $15 billion. That is nearly 20 times

the rate of the corporate income tax. And it would more than wipe out the $20 million in profits

attributable to the company’s economic activity in Maryland.

       59.     55. Assessments against gross revenues apply even to unprofitable businesses.

       60.     56. It is widely recognized that “gross revenue” is not “a usual [or] appropriate

basis for taxation.” U.S. Trade Rep., Report on France’s Digital Services Tax 55 (Dec. 2, 2019),

https://perma.cc/E7BG-6KJF (USTR Report at 55). Assessments against gross revenue rather

than net income are therefore highly unusual in American and international law.

       61.     57. They also create a cascading (or pyramiding) effect that embeds taxes within

taxes, through each stage of a production chain. For example, an advertising agency that brokers

a particular sale of digital advertising will be liable under the Act. So too will be the digital

advertising company whose services are brokered, meaning that the same digital advertising


                                                  17
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 18 of 26



service will be subjected to a double penalty of two consecutive gross-receipts charges under the

Act—each time at a rate that independently would often make earning a profit impossible.

       62.     58. Several European countries, including Great Britain, France, Hungary, Italy,

Spain, and Turkey, have proposed or implemented digital services charges (albeit at much lower

rates) targeted at American digital platforms.

       63.     59. The federal government has opposed these digital advertising charges as both

protectionist and a form of double taxation at odds with sound principles of taxation across

multiple jurisdictions. For example, federal authorities have objected to France’s digital

advertising charge because it, like the Act, has high revenue thresholds that effectively exclude

French companies from the charge.

       64.     60. The U.S. Trade Representative recently concluded that the French law, which

bears close resemblance to the Act at issue here, was “highly unusual” as a tax, “unfair,”

“unusually burdensome,” extraterritorial in scope, and discriminatory—together justifying

imposing retalia-tory tariffs. See USTR Report at 31, 49-50, 55, 65-67; id. at 1 (concluding that

France’s Digital Services Tax “discriminates against U.S. companies and is inconsistent with

prevailing principles of tax policy and unusually burdensome for affected U.S. companies”). It

found in particular that the French law reflects “a purpose of penalizing particular technology

companies for their commercial success.” Id. at 10 (citing Initiation of a Section 301

Investigation of France’s Digital Services Tax, 84 Fed. Reg. 34,042, 34,043 (July 16, 2019)).

       E.      Nearly all relevant conduct takes place outside of Maryland

       65.     61. Nearly all online digital advertising services charge fees to advertising clients

using either the “pay per click” model (the client pays each time a user clicks on the ad) or the

“cost per thousand” model (the client pays for each 1,000 user impressions, regardless of clicks).

Digital advertising companies responsible for paying the charge imposed by the Act are




                                                 18
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 19 of 26



sometimes unable to determine where users are physically located when they click on or view an

advertisement.

       66.       62. Many online advertisements are viewed on mobile devices. Many Maryland

residents commute on a daily basis to different jurisdictions, including Delaware, the District of

Columbia, Pennsylvania, Virginia, and West Virginia. And Maryland residents sometimes use

mobile devices to view advertisements while physically present in other jurisdictions.

       67.       63. Large online digital advertising companies operating internationally have

global gross annual revenues that meet the threshold for the Act’s highest assessment rate, as

intended by the General Assembly. The Act’s high revenue thresholds exclude Maryland

companies from their scope, and the highest rates apply exclusively to companies located outside

Maryland.

       68.       64. The vast majority of the global gross annual revenues of large online digital

advertising companies are earned outside of Maryland.

       69.       65. Advertising agencies broker ad sales for online digital advertising platforms.

On information and belief, all Maryland-based companies that broker sales of digital advertising

services have global gross annual revenues of less than $100 million.

       F.        Kinds of advertising affected by the Act

       70.       66. Many companies use websites to deliver digital advertising content to visitors.

       67.       Many websites that deliver advertisements are the digital equivalent of

newspapers or magazines. They provide space for ads to be shown and manage the

advertisement inventory of their advertising clients.

       71.       68. Online publishers include newspaper and magazine sitescontent aggregators

along with search engines, social media websites, online shopping websites, streaming video

websites, and more.




                                                 19
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 20 of 26



       72.     69. When a user submits a query on an online search engine, the search engine

typically returns several advertising results at the top of the results page. Search-engine

marketing of this kind allows advertisers to target a particular audience efficiently, based on

factors like location and user interests, as expressed in their search terms.

       73.     70. Other websites supplement their own content with third-party display ads.

These websites often hire display-ad networks to select and deliver the display ads. Display ads

are common on shopping websites and social media platforms, which deliver third-party

advertisements tailored to their users’ demographics and interest groupings.

       74.     71. Online digital advertising has dramatically lowered merchants’ cost of

customer acquisition over the past 20 years, increasing return on companies’ investments in

advertising, and reducing the volume of irrelevant advertisements that consumers see.

       75.     72. Online advertising is almost twice as efficient as traditional television

advertising in converting advertising spend into sales revenue. And it is particularly valuable for

small businesses that cannot afford expensive television, radio, or print ad campaigns. Digital

advertising allows those merchants to start small, focus on the most relevant audience, and

expand a campaign if it attracts new business.

                                     CLAIMS FOR RELIEF
                                   COUNT I
                 VIOLATION OF THE INTERNET TAX FREEDOM ACT
                  (CHALLENGE TO IMPOSITION OF THE CHARGE)

       76.     73. Plaintiffs incorporate all prior paragraphs as though fully set forth herein.

       77.     74. The Act is unlawful under the Internet Tax Freedom Act, which prohibits

States from imposing “[m]ultiple or discriminatory taxes on electronic commerce.” 47 U.S.C. §

151 note. The Act imposes a “tax” within the meaning of ITFA because it is a governmental

charge with revenue-generating purposes and is not a fee assessed for a specific privilege,




                                                 20
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 21 of 26



service, or benefit conferred. The Act’s charge is preempted because it is both a “discriminatory”

tax and a “multiple” tax under ITFA.

       78.     75. ITFA defines “discriminatory tax” (47 U.S.C. § 151 note § 1105(2)) as a

state-imposed charge on transactions in electronic commerce that (i) “is not generally imposed

and legally collectible by such State . . . on transactions involving similar property, goods,

services, or information accomplished through other means”; (ii) “is not generally imposed and

legally collectible at the same rate by such State . . . on transactions involving similar property,

goods, services, or information accomplished through other means”; or (iii) “imposes an

obligation to collect or pay the tax on a different person or entity than in the case of transactions

involving similar property, goods, services, or information accomplished through other means.”

       79.     76. The Act imposes a charge on digital advertising delivered over the internet

without applying a similar charge to non-digital advertising. Thus, the Act’s charge is unlawfully

“discriminatory” within the meaning of ITFA.

       80.     77. ITFA defines “multiple tax” (47 U.S.C. § 151 note § 1105(6)(A)) as “any tax

that is imposed by one State or political subdivision thereof on the same or essentially the same

electronic commerce that is also subject to another tax imposed by another State or political

subdivision thereof (whether or not at the same rate or on the same basis), without a credit (for

example, a resale exemption certificate) for taxes paid in other jurisdictions.”

       81.     78. The Act imposes a charge on digital advertising for extraterritorial commerce

that is taxed by the States in which that commerce actually takes place, without a credit for those

other taxes. Thus, the Act’s charge is an unlawful “multiple” tax within the meaning of ITFA.

                                   COUNT II
                      VIOLATION OF THE COMMERCE CLAUSE
                   (CHALLENGE TO IMPOSITION OF THE CHARGE)

       82.     79. Plaintiffs incorporate all prior paragraphs as though fully set forth herein.

       83.     80. The “negative” or “dormant” Commerce Clause prohibits States from


                                                 21
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 22 of 26



regulating or burdening out-of-state commerce, penalizing extraterritorial conduct, or imposing

charges that have the purpose or effect of discriminating against interstate commerce.

       84.     81. The extent of a company’s liability under the Act for each dollar earned from

digital advertising in Maryland depends in almost all cases on the company’s extraterritorial

conduct. By imposing progressively greater liability on companies for the revenue they earn

outside of Maryland, the Act regulates, punishes, and burdens extraterritorial conduct and the

earning of revenues that are not fairly attributable to economic activity in Maryland.

       85.     82. The Act favors in-state companies, exceedingly few of which will be subject

to the charge imposed by the Act, even if they engage in the sale of some digital advertising.

Liability imposed by the Act will be borne almost entirely by out-of-state companies based on

their out-of-state conduct.

       86.     83. The effects of the Act on interstate commerce are more than incidental. The

Act will impose substantial costs on out-of-state and interstate transactions, in excess of all of a

company’s profits earned from digital advertising in Maryland. And the burdens on interstate

commerce inflicted by the Act are excessive in relation to any putative local benefit.

       87.     84. State laws are further unconstitutional under the Commerce Clause if they

create a substantial risk of conflicts with foreign governments or otherwise undermine the ability

of the federal government to speak with one voice with respect to foreign affairs.

       88.     85. Maryland’s imposition of a digital advertising charge exacerbates a foreign

policy dispute with France and other European countries and makes it impossible for the federal

government to speak with one voice on a matter of foreign policy.

                                  COUNT III
                    VIOLATION OF THE DUE PROCESS CLAUSE
                (CHALLENGE TO IMPOSITION OF THE CHARGE AND
                       THE PASS-THROUGH PROHIBITION)

       89.     86. Plaintiffs incorporate all prior paragraphs as though fully set forth herein.



                                                 22
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 23 of 26



       90.     87. The Due Process Clause of the Fourteenth Amendment prohibits States from

punishing or regulating extraterritorial conduct or activities.

       91.     88. The extent of a company’s liability under the Act for each dollar earned from

digital advertising in Maryland depends in almost all cases on the company’s extraterritorial

conduct.

       92.     89. By imposing progressively greater liability on companies for their

extraterritorial conduct, the Act punishes conduct and the earning of revenues outside of

Maryland. Liability imposed by the Act will be borne almost entirely by out-of-state companies

based on their out-of-state conduct.

       93.     The pass-through prohibition also directly regulates extraterritorial conduct by

prohibiting regulated companies from passing on the cost of the charge imposed, including in

transactions taking place wholly outside Maryland’s geographic borders.

                             COUNT IV
       VIOLATION OF THE COMMERCE CLAUSE AND FIRST AMENDMENT
            (CHALLENGE TO THE PASS-THROUGH PROHIBITION)

       94.     Plaintiffs incorporate all prior paragraphs as though fully set forth herein.

       95.     If the pass-through prohibition is interpreted to prohibit the targets of the Act

from passing on the charge to downstream market participants at all, it regulates conduct. That

is, it forbids the assessment and recoupment of the Act’s charge in subsequent commercial

transactions. Some such transactions take place outside the territorial limits of Maryland.

               (a.)    If the range of subsequent transactions covered by the pass-through

prohibition is interpreted to include those taking place wholly outside Maryland’s geographic

borders, the pass-through prohibition violates the dormant Commerce Clause because it regulates

extraterritorial conduct.

               (b.)    If the range of subsequent transactions covered by the pass-through

prohibition is interpreted to include only those taking place within Maryland’s geographic


                                                 23
       Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 24 of 26



borders, the pass-through prohibition violates the dormant Commerce Clause by unjustifiably

favoring in-state purchasers (as to whom the Act’s charge cannot be passed on) and disfavoring

out-of-state purchasers (as to whom the charge can be passed on).

       96.     If the pass-through prohibition is interpreted to prohibit companies from including

a separate fee, surcharge, or line-item on bills, invoices, receipts, or the like to pass on the Act’s

charge, it is also a content-based regulation of speech.

               (a.)    The inclusion of statements on an invoice of a separate fee, surcharge, or

line-item to pass on the Act’s charge is core political speech concerning who bears responsibility

for the charge (lawmakers) and ultimately the burden of the charge (consumers). Forbidding the

direct payers of the charge from including a separate fee, surcharge, or line-item—while at the

same time permitting them to raise prices to accomplish the same practical effect—is a

suppression of speech that insulates lawmakers from responsibility for the Act. As a regulation

of core political speech, the pass-through prohibition is not narrowly tailored to serve a

compelling state interest and is therefore unlawful.

               (b.)    Alternatively, the inclusion on an invoice of a separate fee, surcharge, or

line-item to recoup the Act’s charge is commercial speech. If so, the pass-through prohibition

violates the First Amendment because it does not regulate misleading or fraudulent speech; does

not directly advance a substantial governmental interest; and is more extensive than necessary to

serve any conceivable interests that it might further. It is therefore unlawful.




                                                 24
    Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 25 of 26




                                 PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs respectfully request that the Court:

     1.     declare the Act preempted and unconstitutional insofar as it imposes a “Digital
            Advertising Gross Revenues Tax”;

     2.     declare the Act unconstitutional insofar as it prohibits the assessment and
            recoupment of the Act’s charge in subsequent commercial transactions and
            forbids the inclusion of statements on an invoice of a separate fee, surcharge, or
            line-item to pass on the Act’s charge;

     3.     2. permanently enjoin Defendant and his agents, employees, and all persons
            acting under his direction or control from taking any action to enforce the Act
            insofar as it imposes a “Digital Advertising Gross Revenues Tax,” prohibits the
            assessment and recoupment of the Act’s charge in subsequent commercial
            transactions, and forbids the inclusion of statements on an invoice of a separate
            fee, surcharge, or line-item to pass on the Act’s charge;

     4.     3. grant such additional or other relief as it deems just and proper.

Dated: February 18April 30, 2021                   Respectfully submitted,
                                           /s/ Michael B. Kimberly
                                           Michael B. Kimberly (Bar No. 19086)
                                           Paul W. Hughes (Bar No. 28967)
                                           Stephen P. Kranz*
                                           Sarah P. Hogarth*
                                           MCDERMOTT WILL & EMERY LLP
                                           500 North Capitol Street NW
                                           Washington, DC 20001
                                           mkimberly@mwe.com
                                           (202) 756-8000

                                           Attorneys for All Plaintiffs

                                           Tara S. Morrissey*
                                           Jennifer B. Dickey*
                                           U.S. CHAMBER LITIGATION CENTER
                                           1615 H Street, N.W.
                                           Washington, DC 20062
                                           tmorrissey@uschamber.com
                                           (202) 463-5337




                                              25
         Case 1:21-cv-00410-DKC Document 23-2 Filed 04/30/21 Page 26 of 26



  Attorneys for the Chamber of Commerce
                                                     of the United States of America


  *motions for admission pro hac vice to be filed

                                                    /s/ Michael B. Kimberly
                                                    Michael B. Kimberly (Bar No. 19086)
                                                    Paul W. Hughes (Bar No. 28967)
 Tara S. Morrissey (pro hac vice)                   Stephen P. Kranz (pro hac vice)
 Jennifer B. Dickey (pro hac vice)                  Sarah P. Hogarth (pro hac vice)
 U.S. CHAMBER LITIGATION CENTER                     MCDERMOTT WILL & EMERY LLP
 1615 H Street, N.W.                                500 North Capitol Street NW
 Washington, DC 20062                               Washington, DC 20001
   tmorrissey@uschamber.com                         mkimberly@mwe.com
 (202) 463-5337                                     (202) 756-8000

 Attorneys for the Chamber of Commerce              Attorneys for All Plaintiffs
 of the United States of America


DM_US 179109874-4.096553.1630




                                               26
